September 16, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountC 1940 Act Registration Number:811-08814 1933 Act Registration Numbers:033-85090 and 033-98062 CIK:0000931424 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountC, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios August 31, 2016 Deutsche Investments VIT Funds August 22, 2016 Deutsche Variable SeriesI August 22, 2016 Deutsche Variable SeriesII August 22, 2016 Federated Insurance Series August 24, 2016 MFS® Variable Insurance Trust August 25, 2016 MFS® Variable Insurance Trust II August 25, 2016 Pioneer Variable Contracts Trust August 26, 2016 T.Rowe Price Equity Series, Inc. August 22, 2016 T.Rowe Price Fixed Income Series, Inc. August 22, 2016 T.Rowe Price International Series, Inc. August 22, 2016 The Universal Institutional Funds, Inc. September 1, 2016 Variable Insurance Products Fund August 24, 2016 Variable Insurance Products Fund II August 24, 2016 Variable Insurance Products FundV August 26, 2016 Variable Insurance ProductsIII August 19, 2016 To the extent necessary, these filings are incorporated herein by reference. Sincerely, RICHARD C. ANDERL Richard C. Anderl General Counsel and Corporate Secretary Companion Life Insurance Company
